In a tax certiorari proceeding, petitioner Adam Jay Associates appeals (1) from an order of the Supreme Court, Nassau County (Farley, J.), entered April 6, 1983, which held, inter alia, that petitioner B & J Realty Co. was the sole entity entitled to the tax refund from the petitions filed for the 1975/1976 through 1979/1980 tax years, and (2) as limited by its brief, from so much of a further order of the same court, dated April 27,1983, as, upon reargument, adhered to its original determination. Appeal from order entered April 6, 1983, dismissed as academic. Said order was superseded by the order dated April 27,1983. Order dated April 27, 1983, affirmed, insofar as appealed from. No opinion. Petitioner-respondent is awarded one bill of costs. Moflen, P. J., Mangano, Thompson and Boyers, JJ., concur.